        Case 1:18-cv-03074-CRC Document 45 Filed 03/23/21 Page 1 of 11




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



 YANPING CHEN,

                Plaintiff,

        v.
                                                        Civil Action No. 1:18-cv-3074-CRC
 FEDERAL BUREAU OF
 INVESTIGATION, UNITED STATES
 DEPARTMENT OF JUSTICE, UNITED
 STATES DEPARTMENT OF DEFENSE,
 and UNITED STATES DEPARTMENT OF
 HOMELAND SECURITY,

                Defendants.


 JOINT STATEMENT ON DISCOVERY DISPUTE OVER PRODUCTION SCHEDULE

       In accordance with the Court’s March 12, 2021 directive, the parties file this joint

statement describing their discovery dispute and each side’s position:

        Nature of Dispute

        This dispute concerns the government’s production schedule for documents requested by

Dr. Chen. Dr. Chen seeks to set an April 15 production deadline for the agencies’ production in

response to Dr. Chen’s outstanding requests for production of documents. The government

opposes the request and instead proposes to extend the current discovery deadlines.

       Plaintiff’s Position

       1.      Plaintiff Dr. Chen respectfully asks the Court to set a deadline for Defendants’

responses to her outstanding requests for production of documents. This case has been pending

for 27 months. Dr. Chen served her first document requests on each defendant over one year

ago. Since then, Defendants have produced few documents, and those minimal productions have
         Case 1:18-cv-03074-CRC Document 45 Filed 03/23/21 Page 2 of 11




been riddled with gaps, errors, missing parts, and inconsistencies. Defendants have often

attributed their delays to limited resources or their prioritization of other matters. After

repeatedly pressing for an anticipated schedule for completing production, Dr. Chen is still left

guessing at when she will be able to continue prosecuting her case, including through further

discovery requests and depositions.

       2.      On March 2, 2020, shortly after the Court denied Defendants’ motion to dismiss,

Dr. Chen served her first requests for production of documents on each agency. During the next

two months, Dr. Chen agreed to two stays of discovery in light of the pandemic. The parties

disputed a third extension, and the Court declined to extend the stay with respect to discovery

responses that did not require FBI review and granted a brief extension of the stay for FBI

documents and documents that required FBI review. Minute Order, May 19, 2020.

       3.      In light of the agencies’ delays in production, the parties filed three motions to

extend the discovery deadlines, which the Court has granted, ultimately extending the close of

fact discovery until June 4, 2021. Minute Order, December 4, 2020.

       4.      Defendants’ document productions have been paltry. During the first six months

after Dr. Chen served her initial requests, Defendants collectively produced only 15 documents

(four from DOJ, two from DHS, and nine from the FBI). The FBI did not produce its first non-

policy documents until December 18, 2020, and over the past year has produced fewer than 315

documents. As for the other Defendants, Dr. Chen has received only 189 documents from DOD,

241 from DOJ, and 116 from DHS.

       5.      Beyond the glacial pace, the agencies’ productions have suffered from technical

defects that the agencies have showed little urgency to correct. For example, a week after DOD

made its first production in September 2020, Dr. Chen’s counsel notified DOD that emails in the



                                                  2
         Case 1:18-cv-03074-CRC Document 45 Filed 03/23/21 Page 3 of 11




production were cut off so that only part of the content had been produced. Despite at least eight

follow-up inquiries, DOD has still not fully explained, much less rectified, these defects. In its

most recent response, DOD counsel stated the issue is caused by “multiple complex technical

issues” and that it did “not have any updates now.”1

       6.      Defendants’ delays have forced Dr. Chen to repeatedly move to extend the

deadline to amend the pleadings. See e.g., Dkt. 24, 28, 31. To determine whether she should add

parties, Dr. Chen’s March 2020 discovery requests asked whether and to what extent agencies

other than the current Defendants accessed her private information. Still lacking responsive

information after six months, Dr. Chen asked agency counsel to identify any such agencies.

Although Defendants’ counsel informed Dr. Chen in October 2020 that the FBI had disclosed

documents about Dr. Chen to the Department of Veterans Affairs (“VA”), it took five more

months for the FBI to produce any of those documents, and as of today it has produced only

eight pages from a binder of relevant material that that the FBI shared with the VA (other pages

are predicted to be produced in April 2021).

       7.      Meanwhile, Dr. Chen has diligently complied with her own discovery obligations.

The agencies served their requests for production on Dr. Chen on February 25, 2020 and served a

subpoena for documents on the University of Management and Technology, an educational

institution founded by Dr. Chen, on April 8, 2020. Dr. Chen and UMT produced documents

responsive to those requests in seven tranches between June 4 and November 13, 2020, notifying

Defendants that the last of these completed Dr. Chen’s response. Defendants served their second



1
  This is just one example of the defects in Defendants’ productions. Other defects they have
been slow or unwilling to address include the FBI’s failure to unitize produced documents
(instead producing many documents within large, undifferentiated PDF files), gaps in the FBI
and DOD productions, and heavy redactions of FBI documents, which the FBI has attributed not
to privilege but to insufficient time for other agencies to review for their own “equities.”
                                                 3
         Case 1:18-cv-03074-CRC Document 45 Filed 03/23/21 Page 4 of 11




set of requests for production on October 22, 2020, and Dr. Chen promptly completed her

responses to those requests on November 20, 2020.

       8.      Since June 2020, Dr. Chen has persistently asked Defendants about their expected

timeline for production, but the agencies have been slow to provide answers and their projected

dates have constantly shifted. Just since the Court’s approval of the current schedule, Dr. Chen

has sought answers from Defendants on when their productions will be complete on at least

seven occasions. In an update received as part of discussions about this filing, agency counsel

stated that the FBI anticipates being able to produce a set of classified e-mails by April 15 and

finish review of an additional set of DOD documents by May 21. Even now, Defendants

propose another 90-day delay while identifying several categories of documents for which they

cannot provide an expected schedule.

       9.      Dr. Chen still has no indication as to when Defendants will complete their

responses. While Defendants make much of their supplemental searches based on the parties’

agreement on the scope of Dr. Chen’s requests, the parties reached agreement over two months

ago and Defendants have yet to even perform the searches and accordingly have no estimate for

the timeline for review.2 And Dr. Chen cannot know what additional discovery will be needed

until she obtains responses to her first requests.

       10.     Dr. Chen respectfully requests that the Court require the agencies to devote

adequate resources to comply with their obligations in a reasonable time period. “[D]istrict

courts have the inherent authority to manage their dockets and courtrooms with a view toward

the efficient and expedient resolution of cases.” Dietz v. Bouldin, 136 S. Ct. 1885, 1892 (2016).



2
 Defendants exaggerate the burden of those searches. The parties’ agreement as to scope
entailed only two issues: (1) a narrow expansion of the date range for the requests and (2) a
substantive expansion of Defendants’ interpretation of one interrogatory.
                                                     4
         Case 1:18-cv-03074-CRC Document 45 Filed 03/23/21 Page 5 of 11




As courts within this district have recognized, “set[ting] a production schedule” falls within that

“inherent authority to control the portion of the district court’s docket before [each judge].”

Chapman v. Internal Rev. Serv., 2018 WL 1967114, at *1 (D.D.C. Mar. 2, 2018).

       11.     Dr. Chen was reluctant to seek this Court’s intervention until absolutely

necessary, but the agencies’ delays are severely prejudicing her ability to prosecute her claims.

While the agencies describe a “seven-level” review process to protect agency equities, that

process must not drag on for years. See e.g., Brennan Ctr. for Justice at N.Y. Univ. Sch. of Law

v. U.S. Dep’t of State, 300 F. Supp. 3d 540, 546 (S.D.N.Y. 2018) (granting motion to expedite in

a FOIA case and noting that “[m]erely raising national security concerns cannot justify unlimited

delay” (citation omitted)). If Defendants insist on a seven-level review, they should be required

to devote adequate resources to complete that review in a timely manner.

       12.     Courts routinely recognize the obvious prejudice suffered by plaintiffs in the face

of dilatory production efforts by defendants. In addition to the inherent prejudice in delaying

“redress for a violation of … rights,” courts recognize the “obvious cost in fees, expenses, and

time spent in having to engage in … discovery without the critical documents.” Martinez v. City

of New York, 2018 WL 604019, at *28 (E.D.N.Y. Jan. 24, 2018).

       13.     Dr. Chen respectfully requests that the Court order Defendants to produce

complete and technically sound responses to all outstanding RFPs by April 15, 2021 and that the

Court set a status conference for April 22, 2021 to set the remainder of the schedule. No feasible

schedule can be set until the Defendants complete their first responses and Dr. Chen can assess

what remains missing. Dr. Chen requests that the Court vacate the other discovery deadlines in

the interim, including the March 24 deadline to add parties or amend pleadings, and reset those

deadlines following a status conference. Extending the discovery deadlines as Defendants



                                                  5
         Case 1:18-cv-03074-CRC Document 45 Filed 03/23/21 Page 6 of 11




propose merely kicks the can down the road and would be fruitless where Dr. Chen is unable to

anticipate how much additional discovery will be necessary based on the initial productions.

       Defendants’ Position

       1.      The government has made diligent efforts to search for and produce documents

responsive to Chen’s broad discovery requests in a reasonable time despite many unusual

attenuating circumstances, as set forth in the declarations filed with this joint statement.

However, the Court can resolve this dispute without poring over the details of four federal

agencies’ discovery resources and capabilities and attempting to craft a production schedule. The

government has proposed a 90-day extension of the current discovery deadlines to avoid any

prejudice to Chen from the agencies’ production schedule. Thus, the most straightforward way to

resolve this dispute is to deny without prejudice Chen’s request for a Court-ordered production

schedule and instead extend the current discovery deadlines — which all parties agree is

warranted and which would allow sufficient time for depositions after the agencies’ document

productions.

       2.      The defendant agencies’ efforts to date to search for and produce the documents

requested by Chen have been more than reasonable in light of the circumstances. Before most

documents generated in the course of this sensitive FBI investigation can be produced, they

undergo seven or more levels of review, including a classification review by the FBI’s

classification unit and a multi-level privilege review by an FBI discovery unit.3 Deborah A.

Crum Decl. ¶¶ 4–8. Both the classification unit and the discovery units perform their work on a



3
  Because the underlying investigation in this case was an FBI investigation, and Chen’s
discovery requests to the other agencies seek information generated in the course of that FBI
investigation, the FBI is also reviewing the other agencies’ documents for FBI equities before
production. Crum Decl. ¶¶ 18–19. This review is done by the same FBI personnel responsible for
reviewing FBI documents.
                                                  6
         Case 1:18-cv-03074-CRC Document 45 Filed 03/23/21 Page 7 of 11




classified network with no telework capability. Crum Decl. ¶¶ 9, 11. Due to the coronavirus

pandemic, the classification unit was placed on administrative leave from March 2020 through

April 2020 and the discovery units were placed on administrative leave from March 2020

through May 2020. Crum Decl. ¶¶ 10–11. For much of the time since reopening, both the

classification unit and the discovery units have operated at significantly reduced capacity (1/2 to

1/3 or less) to accommodate social distancing. Crum Decl. ¶ 11. In addition, the FBI has

experienced an unusual number of disruptions to in-office work in the past year unrelated to the

pandemic. Crum Decl. ¶ 13. The other defendant agencies have also been disrupted by the

pandemic, including significant restrictions on their ability to review potentially responsive

documents from classified systems. David P. Bennett Decl. ¶ 6. Finally, there are also additional

reasons why the FBI’s review of documents in this case takes longer than usual, which are

classified and privileged and cannot be included in a public filing.4

       3.      Notwithstanding these issues, to date the agencies have reviewed over 40,000

potentially responsive documents and produced over 3,500 responsive pages.5 That total does not

include the additional documents produced in response to subpoenas that Chen issued to seven

individual employees of the defendant agencies, many of which required agency review.

       4.      Beyond the documents already produced, the FBI is reviewing a substantial

number of other potentially responsive documents. The FBI currently anticipates that it will

finish producing all responsive, non-privileged emails from its initial search of its classified

email system, which yielded about 28,500 potentially responsive documents, by April 15, 2021.


4
  If it would assist the Court, the FBI is prepared to lodge with the Court a classified declaration
for ex parte, in camera review setting forth this additional classified and privileged information.
5
 Although Chen contends that there have been defects in the government’s past productions, the
government has addressed several of these issues and is working to address the remaining issues.

                                                  7
        Case 1:18-cv-03074-CRC Document 45 Filed 03/23/21 Page 8 of 11




Crum Decl. ¶ 17. Also, DOD has provided about 2,700 responsive documents to the FBI to

review for FBI equities. Bennett Decl. ¶ 13; Crum Decl. ¶ 18. The FBI currently anticipates that

it will finish producing the non-privileged portions of these DOD documents by May 21, 2021.

Crum Decl. ¶ 18. In addition, the FBI has located several boxes containing potentially responsive

paper documents and CDs. Crum Decl. ¶ 19. However, the FBI reviewers do not yet know the

volume or complexity of the documents on the CDs and thus cannot provide a meaningful

review schedule for these boxes. Crum Decl. ¶ 19.

       5.      Besides the FBI, the other defendant agencies are also reviewing additional

potentially responsive documents beyond those already produced. The Army has located about

1,000 additional potentially responsive documents, which it anticipates it will finish reviewing

by March 29, 2021. The Army will then provide the responsive documents to the FBI to review

for FBI equities. DHS has located about 2,400 additional potentially responsive documents,

which it anticipates it will finish reviewing by April 15, 2021. DHS will then provide the

responsive documents to the FBI to review for FBI equities. However, until the FBI sees the

volume and complexity of these other agencies’ responsive documents, the FBI cannot provide a

meaningful review schedule for those documents. Crum Decl. ¶ 19.

       6.      Finally, in addition to these documents already being reviewed, three of the

defendant agencies are conducting supplemental searches for additional documents in light of:

(a) an agreement that the parties reached in January 2021 about the scope of Chen’s first set of

discovery requests, and (b) an additional set of document requests that Chen served in February

2021. The agencies have submitted requests for these supplemental searches, but due to limited

resources and a backlog of search requests in other matters, the agencies have not yet received

the results. Bennett Decl. ¶¶ 15–16; Crum Decl. ¶ 19. Also, one of the FBI’s search systems is



                                                8
        Case 1:18-cv-03074-CRC Document 45 Filed 03/23/21 Page 9 of 11




currently down and there is no estimate yet for when it will be working again. Crum Decl. ¶ 19.

Until the agencies receive the supplemental search results and see the volume and complexity of

the potentially responsive documents requiring review, they cannot provide a meaningful

production schedule for these searches. Bennett Decl. ¶ 17; Crum Decl. ¶ 19. Also, many of the

documents from these supplemental searches will require review by more than one agency, and

until the agencies see the number and complexity of the other agencies’ documents requiring

their review, they cannot provide a meaningful review schedule for those documents. Crum Decl.

¶ 19. The agencies anticipate, however, that these supplemental searches will yield substantially

fewer potentially responsive documents than the agencies’ prior searches and thus the review

will be faster. Bennett Decl. ¶ 15; Crum Decl. ¶ 19.

       7.      Most of the delays related to these supplemental searches are not attributable to

the government. As noted above, the supplemental searches are being conducted for two reasons:

(a) an agreement that the parties reached in January 2021 about the scope of Chen’s initial

discovery requests, and (b) additional document requests that Chen served on February 17, 2021.

But the parties’ January 2021 agreement about the scope of Chen’s initial requests is the same as

a compromise offer that the government made in October 2020. In connection with that offer, the

government notified Chen that such a compromise would extend the agencies’ production

schedule beyond April 2021. Since Chen did not accept the government’s compromise offer for

three months despite being aware that it would extend the production schedule, and since she did

not serve the additional requests until February 2021, her complaints about the pace of the

supplemental searches for these documents are unfounded.

       8.      For these reasons, the government’s anticipated schedule for review and

production of the remaining documents is reasonable under the circumstances. The Court should



                                                9
        Case 1:18-cv-03074-CRC Document 45 Filed 03/23/21 Page 10 of 11




thus deny Chen’s request that the Court order production of all responsive documents by April

15, 2021, and should instead extend the current discovery deadlines by 90 days to allow the

agencies to complete review and production of the remaining documents. All parties appear to

agree that such an extension is warranted.6 See supra at 5, ¶ 13. The government proposed such

an extension in December 2020.

       9.       If the Court were inclined to order a production schedule for the remaining

documents, it should set the deadline no sooner than June 30, 2021, in light of the agencies’

multi-level review process and the other considerations set forth in the accompanying

declarations.




6
  The government believes that the current expert disclosure dates and discovery deadline should
be extended, not vacated and reset at some later date, as Chen proposes. See supra at 5, ¶ 13.
Chen previously proposed a schedule that would provide approximately two months for
depositions after completion of the government’s document productions. To provide
approximately two months after June 30, 2021, the government proposes a 90-day extension of
the current discovery deadline to September 2, 2021.
                                                10
       Case 1:18-cv-03074-CRC Document 45 Filed 03/23/21 Page 11 of 11




Dated: March 23, 2021                      Respectfully submitted,

/s/ Matt Jones                             MICHAEL D. GRANSTON
                                           Deputy Assistant Attorney General
Matt Jones (D.C. Bar No. 502943)
Patrick Carome (D.C. Bar No. 385676)       ELIZABETH J. SHAPIRO
Wilmer Cutler Pickering Hale & Dorr LLP    Deputy Branch Director
1875 Pennsylvania Avenue, NW
Washington, DC 20006                       /s/ Garrett Coyle
Tel.: (202) 663-6000                       CAROL FEDERIGHI
Fax: (202) 663-6363                        Senior Trial Counsel
matt.jones@wilmerhale.com                  GARRETT COYLE
patrick.carome@wilmerhale.com              Trial Attorney
                                           U.S. Department of Justice
Counsel for Plaintiff                      Civil Division
                                           Federal Programs Branch
                                           1100 L Street NW
                                           Washington, DC 20005
                                           Phone: (202) 616-8016
                                           Fax: (202) 616-8470
                                           Email: garrett.coyle@usdoj.gov

                                           Counsel for Defendants




                                          11
